No. 99-10629
                                  -1-

                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 99-10629
                         Conference Calendar


UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

versus

ADRIAN EDMOND DURAND,

                                            Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                        USDC No. 4:98-CR-226-1
                         --------------------
                           February 16, 2000

Before EMILIO M. GARZA, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Adrian Edmond Durand appeals from his sentence for bank

robbery.   Durand contends solely that the district court

misconstrued § 5K2.12 of the Sentencing Guidelines by requiring

that an offense be comitted as the direct result of coercion or

duress instead of as the indirect result to obtain a downward

departure.

     The district court’s comments at the sentencing hearing did

not indicate that the district court believed it could not grant

Durand’s motion.    Rather, the district court indicated that it


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-10629
                               -2-

did not believe that Durand acted under duress.   We therefore

lack jurisdiction to consider Durand’s appeal.    United States v.

Landerman, 167 F.3d 895, 899 (5th Cir. 1999).

     APPEAL DISMISSED.